    Case 1:14-cr-00206-LO Document 968 Filed 07/08/19 Page 1 of 3 PageID# 10189




                         THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                                    )
            v.                      )                    Case No.: 1:14-cr-206 (LO)
                                    )
ARKADIY BANGIYEV, et al.,           )
                                    )
                  Defendants.       )
____________________________________)

      REPLY TO GOVERNMENT’S OPPOSITION TO THIRD PARTY PETITIONERS’
      APPLICATION TO ADJOURN HEARING ON THE THIRD-PARTY PETITIONS
          BROUGHT BY THIRD PARTY PETITIONERS IRINA ALISHAYEVA,
           SIMKHO BANGIYEV, RIVA BADALOVA and ILANA BANGIYEV

       COMES NOW the petitioners Irina Alshaya, Simkho Bangiyev, Riva Badalova and Ilana

Bangiyev (collectively "Petitioners") by and through their undersigned counsel Randy Zelin

("Zelin"), and respectfully reply to the government’s opposition to petitioners’ motion to

this Court for an order adjourning the hearing on their third party petitions presently scheduled

for July 9, 2019 at 10:00 a.m.

       The government has indicated that while it has no objection to continuing the

hearing related to petitioner Ilana Bangiyeva, the government wishes to proceed with the

remaining petitioners.

       Petitioners respectfully submit that essentially “severing” petitioner Ilana

Bangiyeva’s claims will result in two (2) hearings, rather than one (1) hearing.

Moreover, since petitioner Ilana Bangiyeva’s claims are inextricably intertwined with

the other petitioners’ claims, it is impossible to in fact “sever” petitioner Ilana

Bangiyeva’s claims and treat her claims in a vacuum. In other words, petitioner Ilana

                                                1
    Case 1:14-cr-00206-LO Document 968 Filed 07/08/19 Page 2 of 3 PageID# 10190




Bangiyeva’s claims relate to and affect both real and personal property where other

petitioners also have claims.

       For example, the proof will show that petitioner Ilana Bangiyeva and petitioner

Irina Alishayeva have interests in real properties known as 110-37 69 th Ave., Forest

Hills, New York; 102-02 65 th Rd. Flushing, New York; 98-21 67 th Ave. Flushing, New

York; 98-23 67 th Ave. Flushing, New York; the proof will show that petitioner Riva

Badalova gifted approximately $230,000 to petitioner Ilana Bangiyeva; and, the proof

will show that petitioner Ilana Bangiyeva gifted the 2008 Lexus vehicle to Simkho

Bangiyev.

       As previously stated, if the Court is inclined to adjourn the hearing, counsel for

petitioners is still prepared to appear on July 9, 2019 to conference the matter with a view

towards entering into stipulations with the government to expedite the hearing, if not to reach

a settlement.

       Petitioner Anna Bangiyev joins in this application.

       It is respectfully submitted that good cause exists for the Court to grant this application.




                                                  2
    Case 1:14-cr-00206-LO Document 968 Filed 07/08/19 Page 3 of 3 PageID# 10191




Dated: July 8, 2019                          Respectfully submitted,

                                             Irina Alishayeva
                                             Simkho Bangiyev
                                             Riva Badalova
                                             Ilana Bangiyev
                                             By Counsel




/s/ _____________________
Nina J. Ginsberg, Esquire
VSB # 19472
Local Counsel
DiMuroGinsberg, P.C.
1101 King Street, Suite 610
Alexandria, VA 22314
703-684-4333 (Phone)
703-548-3181 (Fax)
nginsberg@dimuro.com

Randy Zelin, Esquire
Randy Scott Zelin P.C.
747 Third Ave., 32d Fl.
New York, NY 10017
212.897.9100 (Phone)
212.656.1118 (Fax)
rsz@rszpc.com
Attorneys (admitted pro hac vice) for
Third Party Claimants Irina Alishayeva,
Simkho Bangiyev, Riva Badalova and Ilana Bangiyev


                                CERTIFICATE OF SERVICE

I hereby certify that on this 8th day of July, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to
counsel of record.


                                             /s/ ___________________
                                             Nina J. Ginsberg, Esquire



                                                    3
